Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Para 38 is problematic, as y2 does not appear to be “based” (line 4, Para 38) on y1.  Consider that the log of Equation 1 provides for: log y1 = log C + log (exp-t/Tau2)) = log C + (-t/Tau2); and that such is not equal to log C + (-t/Tau2)*t (Equation 3).  Is the term “based” (line 38) incorrect, or is Equation 2 incorrect, or is something else amiss?  How does one of ordinary skill in the art account for such, and still obtain meaningful results as called for in claims 1,11?
As to Para 39, Equation 2 is internally inconsistent as it appears to add a dimensionless number (i.e., log(C)) to value ( -t/Tau2)*t) having units of time. How does one of ordinary skill in the art account for such, and still obtain meaningful result as called for in claims 1,11?
Equation 3 is not consistent with Equation 2; as the gradient of y2 (of Equation 2) is not                –t/Tau2.1   Possibly, Equation 2 is in error regarding the “(-(t/Tau2)*t) term.  Maybe tagging the variable “k” a “gradient” is in error.  How does one of ordinary skill in the art account for such, and still obtain meaningful result as called for in claims 1,11?




As to claim 1, “filtered signals being formed via filtering of the measurement signals” (lines 5,6), where those measurement signals are those “transmitted to a computing unit” (line 4) is not consistent with the specification and Figure 2, as the measurement signals transmitted to the computing unit are sent to elements 5-7, and not the filter 8. 
As to claim 11, “the first discharge time constant” lacks antecedent basis. What, if anything within this claim, might this claim relate the first time constant to?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Persson tests an antenna (sensor) for faults (lines 18=24, col. 1) by employing processing element (30-35), employing voltage controlled attenuator 35 who output voltage is logarithmic measure of the power delivered by a directional coupler (lines 1-6, Para 4), and measuring SWR ratio to make final determination of the antenna.  The antenna is connected to a radio, which commonly employ filters, and such antenna are commonly affixed to vehicles.  However, time constants are not compared to provide for final determination of state of the antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         



    
        
            
        
            
        
            
    

    
        1 The gradient of Equation 2 appears to be -2/Tau2.